DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in Paragraph [0075], the specification should say "FIG. 2C", rather than “FIG. 2B” again.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Lin (US 6883837).
With regard to claim 1, Lin describes a self-latching automatic flush-bolt (10) to be mounted within a door leaf, comprising a flush-bolt assembly (15) to extend within an interior portion of the door leaf, a latch bolt assembly (13, 17, 19) connected to the flush-bolt assembly to move from at least partially locked in a door frame in a first vertical position to unlocked in a second vertical position, and a triggering bolt (151) connected to the latch bolt assembly to move the latch bolt assembly from at least partially extended in a first vertical position to retracted in a second vertical position in response to the triggering bolt moving from retracted in a first lateral position to at least partially extended in a second lateral position, and move the latch bolt assembly from retracted in the second vertical position to at least partially extended in the first vertical position in response to the triggering bolt moving from at least partially extended in the second lateral position to retracted in the first lateral position, as described in column 4, lines 51-67 of Lin.

    PNG
    media_image1.png
    752
    740
    media_image1.png
    Greyscale
With regard to claim 2, in addition to the teachings for claim 1, Lin describes the flush-bolt assembly (15) comprising a first portion, a second portion perpendicularly disposed away from an end of the first portion with respect to a first direction, and a third portion perpendicularly disposed away from the end of the first portion with respect to a second direction opposite from the first direction, all parts of slide guide bracket (153) as seen below.

With regard to claim 3, in addition to the teachings for claim 2, Lin describes the flush-bolt assembly (15) comprising a triggering bolt receiving aperture (first portion of 153 labeled above) disposed on the end of the first portion to receive the triggering bolt therein.
With regard to claim 4, in addition to the teachings for claim 3, Lin describes that the triggering bolt (151) retracts within the triggering bolt receiving aperture (first portion of 153 labeled above) in response to contact with another door leaf thereupon.

With regard to claim 6, in addition to the teachings for claim 2, Lin describes a first portion parallel to the top edge of a door leaf, as can be seen in Figure 4 above.
With regard to claim 7, in addition to the teachings for claim 2, Lin describes a first portion (of 153 labeled above) that is planar, using the interpretation used in the current application. The first portion of the current application, despite being a three-dimensional part, has planar surfaces that match to the planar surfaces in the first portion of Lin.
With regard to claim 8, in addition to the teachings for claim 1, Lin describes a latch bolt assembly comprising a locking latch bolt (17) to extend through a frame strike, a support bolt (13) to connect to the triggering bolt (151) within the flush bolt assembly (15), a latch bolt rod (139) connected at a first end to the locking latch bolt and at a second end to the support bolt to move the locking latch bolt with respect to the support bolt, and a latching spring (137) disposed on the second end of the latch bolt rod to compress in response to the locking latch bolt contacting the frame strike, such that the locking latch bolt is retracted, and to extend in response to the locking latch bolt moving within an opening within the frame strike, such that the locking latch bolt is extended, described in column 4, lines 51-67 of Lin.
With regard to claim 9, in addition to the teachings for claim 8, Lin describes a latch bolt assembly comprising a base (133) disposed on at least a portion of the flush-bolt assembly to receive the support bolt (13) thereupon.
With regard to claim 10, in addition to the teachings for claim 8, Lin describes a support bolt guide (115) connected to the support bolt to provide a surface for the latching spring to compress.

With regard to claim 12, in addition to the teachings for claim 10, Lin describes that support bolt guide (115) is substantially d-shaped, as shown in Figures 4-6.
With regard to claim 13, in addition to the teachings for claim 1, Lin describes a latch bolt guide (19) connected to a top edge of the door leaf to receive at least a portion of the latch bolt assembly therethrough, the portion being a latch link (139).
With regard to claim 14, in addition to the teachings for claim 13, Lin describes that the latch bolt guide (19) at least partially surrounds at least a portion of the latch bolt assembly, the latch link (139).
With regard to claim 15, in addition to the teachings for claim 13, Lin describes that the latch bolt guide (19) is u-shaped, as shown in Figures 4-6.
With regard to claim 16, in addition to the teachings for claim 10, Lin describes a door leaf plate (111 and 113) disposed against a side edge of the door leaf.
With regard to claim 17, in addition to the teachings for claim 16, Lin describes that the door leaf plate (111 and 113) connects to the flush-bolt assembly (15), shown via unlabeled screws in Figures 4-6, and the through holes (111b and 113b) on the door leaf plate that allow access to the flush-bolt assembly.
With regard to claim 18, in addition to the teachings for claim 16, Lin describes that the door leaf plate (111 and 113) connects to the latch bolt assembly, via the support bolt guide (115), as described in paragraph (4) of the detailed description of the preferred embodiments and shown in Figures 4-6.

With regard to claim 20, in addition to the teachings for claim 16, Lin describes that the door leaf plate is a planar surface, using the interpretation used in the current application. The door leaf plate of the current application has a thickness that defies a standard definition of planar, but has a planar surface that matches to the planar surface in the door leaf plate of Lin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675